         Case 7:19-cv-00403-RDP Document 26 Filed 06/03/19 Page 1 of 1                             FILED
                                                                                          2019 Jun-03 PM 01:43
                                                                                          U.S. DISTRICT COURT
                                                                                              N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                WESTERN DIVISION
 ADAM JONES, et al.,                           }
                                               }
        Plaintiffs,                            }
                                               }
 v.                                            }    Case No.: 7:19-CV-403-RDP
                                               }
 BUZZFEED, INC., et al.,                       }
                                               }
        Defendants.                            }
                                               }

             ORDER SETTING RULE 16(b) SCHEDULING CONFERENCE


       This case is SET for a Rule 16(b) scheduling conference at 3:00 p.m. on Tuesday, June

11, 2019, in chambers of the undersigned located at the Hugo L. Black United States Courthouse,

1729 5th Avenue North, Room 730, Birmingham, Alabama.

       Out of town counsel for Plaintiffs and Defendants may participate in the conference via

telephone and are DIRECTED to dial-in to the conference by calling 866-434-5269 at the

scheduled time. The access code is 6022965.

       DONE and ORDERED this June 3, 2019.



                                           _________________________________
                                           R. DAVID PROCTOR
                                           UNITED STATES DISTRICT JUDGE
